Citation Nr: 0432353	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-06 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder.

2.  Entitlement to special monthly pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  Service records reflect the veteran served in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which declined to reopen the previously denied claim for 
service connection for post-traumatic stress disorder (PTSD), 
and denied entitlement to special monthly pension benefits.

The issue of entitlement to special monthly pension benefits 
is the subject of the remand section below.


FINDINGS OF FACT

1.  An unappealed April 1999 rating decision declined to 
reopen the veteran's claim for service connection for PTSD on 
the basis of new and material evidence.

2.  The additional evidence presented since the April 1999 
rating decision confirms the veteran's unit of assignment in 
Vietnam came under mortar and rocket attack.


CONCLUSIONS OF LAW

1.  The April 1999 rating decision which declined to reopen 
the veteran's claim for service connection for PTSD on the 
basis of new and material evidence is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  The additional evidence presented since April 1999 is new 
and material, and the claim for service connection for PTSD 
has been reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, an original claim for service connection for 
PTSD was denied by the RO in a July 1995 rating decision.  In 
that decision, the RO determined that service connection was 
not warranted as PTSD had not been clinically demonstrated 
and the veteran provided no information concerning his in-
service stressors.  The veteran did not file an appeal 
relative to this determination, and the decision became 
final.  

In September 1996, the veteran attempted to reopen his claim 
for PTSD.  In an April 1999 decision, the RO determined that 
newly submitted evidence did not show a clear diagnosis of 
PTSD based upon verified in-service stressors.  

The veteran was notified of that decision and of his 
appellate rights in an April 1999 letter but did not seek 
appellate review within one year of notification.  Therefore, 
that decision is final and not subject to the revision upon 
the same factual basis.  See 38 U.S.C.A. § 7105(c), see also 
38 C.F.R. §§ 20.302, 20.1103.  However, if new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of that claim.  38 U.S.C.A. § 5108.

In March 2001, the veteran sought to reopen his claim for 
service connection for PTSD.  When a claim to reopen is 
presented, a two-step analysis is performed.  The first step 
is to determine whether the evidence presented or secured 
since the last final disallowance of the claim is "new and 
material."  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence, as it applies to this case, is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The Board notes that the new 
regulations redefine "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 45,630 (to be codified as amended at 38 C.F.R. § 3.156(a), 
3.159(c)).  However, those specific provisions are applicable 
only to claims filed on or after August 29, 2001.  66 Fed. 
Reg.  45,620.  Since the current claim was filed in March 
2001, the old version of the regulation, as set forth above, 
is applicable in this case.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub. nom.  Winters v. Gober, 219 F.3d 1375, 
1378 (Fed. Cir. 2000); Elkins, supra.  The second step 
becomes applicable only when the preceding step is satisfied.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The evidence associated with the claims file subsequent to 
the April 1999 RO decision consists of VA and private medical 
records that reference diagnosis of PTSD.  The record also 
includes unit history reports.  These reports document the 
unit history of the veteran's third unit of assignment while 
stationed in Vietnam.  In the current claim, the veteran now 
predicates his stressors in the context of mortar and rocket 
attacks.  These contentions are consistent with unit history 
documented in the unit reports.  

As indicated, the evidence missing at the time of the April 
1999 decision was a verified in-service stressor.  Since the 
evidence submitted subsequent to that decision contains 
evidence that confirms the veteran was exposed to mortar and 
rocket attacks in service, the Board concludes the veteran 
has submitted new and material evidence which is sufficient 
to reopen the previously denied claim.  Therefore, the claim 
for service connection for PTSD is reopened.  The Board notes 
that the veteran has more recently introduced another theory 
of entitlement for his claim of PTSD based upon a new 
stressor of a head injury sustained while at Fort Sill, 
Oklahoma.  This theory of entitlement to service connection 
for PTSD has not been considered by the RO.

Although the veteran's claim is reopened, the Board finds 
that additional development is needed before it can 
adjudicate the claim for PTSD on the merits.  In this regard, 
the Board finds that it cannot, at this juncture, adjudicate 
the reopened claim because further assistance to the veteran 
is required. 


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for post-traumatic stress 
disorder and, to this extent only, the appeal is granted.


REMAND

The Board finds that additional development is required 
before it can adjudicate the veteran's claim for service 
connection for PTSD.  

The veteran contends that he suffers from psychiatric 
disability, claimed as PTSD, which is related to incidents he 
experienced during his period of military service.  The 
record discloses that the veteran has been variously 
diagnosed with psychiatric disorders, to include PTSD.  The 
evidence of record now confirms in-service mortar and rocket 
attacks involving the veteran's unit of assignment.  

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  
Thus, the question remains whether the veteran currently 
suffers from PTSD as a result of verified in-service 
experiences. 

With respect to the claim for special monthly pension, the 
record discloses the veteran underwent VA examination to 
evaluate his disabilities.  The medical examination report 
indicates the examining physician was unable to assess the 
psychiatric component of the veteran's disabling conditions 
and recommended referral of this aspect of the examination to 
a specialist.  The examiner offered no comment or opinion 
concerning the veteran's need for regular aid and attendance 
or determination of housebound status.  Moreover,  the 
veteran incurred fractures of C4 and C6 in a motor vehicle 
accident in November 2003.  Thus, further medical evaluation 
and opinion is warranted.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all VA and 
non-VA health care providers who have treated 
him since November 2002.  With any necessary 
authorization(s) from the veteran, the RO 
should attempt to obtain copies of pertinent 
treatment records identified by the veteran 
in response to this request, which have not 
been previously secured.

2.  The veteran should be afforded a VA 
psychiatric examination to determine whether 
he has PTSD as a result of a verified 
stressor.  The RO should provide the examiner 
with a summary of reported stressors.  
Moreover, the RO should advise the examiner 
that there is no question that the veteran's 
unit came under mortar and rocket attack in 
Vietnam.

If PTSD is diagnosed, the psychiatrist should 
specify which stressor(s) was(were) used as 
the basis for the diagnosis, whether the 
stressors found to be established by the 
record were sufficient to produce PTSD, and 
whether there is a link between the current 
symptomatology and one or more of the in-
service stressors.  The claims folder should 
be made available to the examiner for review 
in conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.  The rationale for 
any opinion expressed must be provided.

3.  The veteran should be afforded a 
comprehensive VA examination in conjunction 
with his claim for special monthly pension.  
The claims folder should be made available to 
the examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.  All necessary testing should be 
performed and the results reported in detail.  
The examiner should review the results of any 
testing prior to completion of the 
examination report.  If an examination form 
is used to guide the examination, the 
submitted examination report should include 
the questions to which answers are provided.

4.  Thereafter, the RO should readjudicate 
the issues of entitlement to service 
connection for post-traumatic stress disorder 
and for special monthly pension.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition of the appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



